*394Opinion

per curiam:

The plaintiff in this case seeks to recover $23,288.11 for flour sold to the defendant. The price at which the flour was sold is not in dispute and the Comptroller General of the United States has allowed plaintiff’s claim in that amount but credited it against an alleged indebtedness of a larger amount on account of what defendant claims to be overpayments made by defendant to plaintiff under eight other contracts. The controversy in the case is whether the defendant had the right to so credit the amount due the plaintiff or deny payment for the flour in any other manner.
The precise question involved in the case was recently decided by this court in the case of Ismert-Hincke Milling Co. v. United States, 90 C. Cls. 27, adversely to the Government, *395and opinions in a number of oases were cited in support of the decision then made. So far as we are aware the cases are uniform in holding that the contention made by the defendant herein cannot be sustained.
The latest case to which our attention has been called is that of United States v. Hagan & Cushing Co., No. 9459, filed November 30, 1940, in the United States Circuit Court of Appeals for the Ninth Circuit, decided unfavorably to the Government, one Judge dissenting. (115 Fed. (2d) 849.)
It follows that the plaintiff is entitled to judgment for $23,288.11, which will be entered in its favor accordingly. It is so ordered.